Title: To Thomas Jefferson from Israel Israel, 22 February 1801
From: Israel, Israel
To: Jefferson, Thomas

 

    Honored & much Esteemed Sir
Philada. 22nd February 1801

Permit me to offer at this time my congratulations on the triumph of the principles of republicanism over the deep laid plans of monarchy and despotism, You Sir under the will of heaven is placed in a situation to be enabled to give new life and vigor to the drooping Cause of Liberty and the rights of Man in America, and to you do the People look up to for the opperation and true effects that is to be derived from the constitution—for as yet we have had no fair trial of that Instrument—
To you Sir doth the groaning republicans over the World look up to for relief, now do we expect under your administration that this Country will be an asylum for the oppressed of all nations, and to your adminstration we have a right to look for a stop being put to the venal system of speculation that has disgraced our Country and destroyed the Virtue of our Citizens;
but in obtaining those grand Objects I feel for you, knowing as I well do the power of our Political enemies, but trusting in that god that has brought us thus far through, I with confidence recommend you Dr Sir to his keeping and his direction, and pray that you may be supported through the ardious undertaking and preserved to the People,—
Trusting I shall be excused for thus troubling you I remain
Dear Sir, your sincere friend & huml Servt

Israel Israel

